Citation Nr: 0312087	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  03-01243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Regan, Counsel





REMAND

The veteran served on active duty from June 1977 to August 
1978.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 2002 RO decision which held that new 
and material evidence had not been submitted to reopen a 
previously denied claim for service connection for a heart 
disorder.  As part of his appeal, the veteran was scheduled 
for a Board hearing in Washington, D.C., which was to take 
place in July 2003.  However, in May 2003, the Board received 
notice that the veteran wished instead to have a Board 
videoconference hearing at the RO.  The case must be returned 
to the RO to arrange such a hearing.  Accordingly, the case 
is remanded for the following action:

The RO should schedule the veteran for a 
Board videoconference hearing at the RO.  
After necessary action on this hearing 
request is accomplished, the RO should 
return the claims folder to the Board. 



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


